EXHIBIT 10.69

 

AMENDMENT AND WAIVER AGREEMENT

 

AGREEMENT, dated March 12, 2004, by and among LASALLE BUSINESS CREDIT, LLC, a
Delaware limited liability company (“LaSalle”), with its principal office at 135
South LaSalle Street, Chicago, Illinois 60603, the financial institutions which
from time to time become a party to the Loan Agreement, hereinafter defined
(collectively, the “Lenders” and individually, a “Lender”), LaSalle as agent for
Lenders (in such capacity, “Agent”), and IMPCO TECHNOLOGIES, INC., a Delaware
corporation, with its principal office at 16804 Gridley Place, Cerritos,
California 90703 (“Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower and LaSalle as Lender and Agent, are parties to a Loan and
Security Agreement dated as of July 18, 2003 (as amended, modified and/ or
supplemented, the “Loan Agreement”) (all capitalized terms which are used herein
and which are defined in the Loan Agreement and not otherwise defined herein,
shall have the respective meanings ascribed thereto in the Loan Agreement),
pursuant to which Lenders have agreed, upon satisfaction of certain conditions,
to make Revolving Advances and other financial accommodations to Borrower in the
aggregate principal amount not to exceed $12,000,000;

 

WHEREAS, Borrower has advised Lenders and Agent that as of December 31, 2003, it
will not be in compliance with the following financial covenants: (a) Section
14(p)(ii), due to its failure to maintain a Minimum Consolidated EBITDA of
$4,000,000 as of December 31, 2003; (b) Section 14(p)(iii), due to its failure
to maintain a Fixed Charge Coverage Ratio of not less than 0.25:1.00 as of
December 31, 2003; and (c) Section 14(p)(iv), due to its failure to maintain a
Consolidated Leverage Ratio not to exceed 8.45:1:00 as of December 31, 2003 (the
foregoing are collectively referred to as the “Financial Covenant
Non-Compliance”); and

 

WHEREAS, Borrower has requested that Lenders and Agent: agree to: (a) waive the
Financial Covenant Non-Compliance, and (b) amend the Loan Agreement in certain
respects, and Lenders and Agent are willing to so agree to waive the Financial
Covenant Non-Compliance and to so amend the Loan Agreement, all on the terms and
subject to the conditions hereinafter set forth;

 

NOW THEREFORE, the parties hereto agree as follows:

 

1.    Amendment to Loan Agreement. Effective upon the Effective Date (as
hereinafter defined), Clause (xv) of the definition of “Eligible Account”
contained Section 1(a) of the Loan Agreement is hereby deleted in its entirety
and the following is inserted in lieu thereof:

 

“(xv) it is not an Account which, when added to a particular Account Debtor’s
other indebtedness to Borrower, exceeds fifteen percent (15%) of the aggregate
of Borrower’s Accounts (except with respect to: (A) Accounts due from UPS Oasis
Supply, in which case, such percentage limit shall be 25%, (B) Accounts due



--------------------------------------------------------------------------------

from Mitsubishi Caterpillar Forklift America, Inc., in which case, such
percentage limit shall be 40%, and (C) Accounts due from NACCO Materials
Handling Group Incorporated, in which case, such percentage limit shall be 40%
); provided, however, that Accounts excluded from Eligible Accounts solely by
reason of this subparagraph (xv) shall be Eligible Accounts to the extent of
such concentration limit;”

 

2.    Waiver.

 

(a) Effective as of the Effective Date, Lenders and Agent hereby waive the
Financial Covenant Non-Compliance.

 

(b) The waiver granted herein is given solely for the specific purpose and
solely in respect of compliance by Borrower with the Financial Covenants set
forth in Sections 14(p)(ii), (iii) and (iv) of the Loan Agreement, with respect
to its fiscal quarter ended December 31, 2003. Nothing contained herein or in
this Agreement shall constitute a waiver by Lenders or Agent of any other term
or provision of the Loan Agreement or the Other Documents, whether or not
Lenders or Agent have any knowledge thereof, nor shall anything contained herein
be deemed a waiver by Lenders or Agent of any non-compliance with the terms or
provisions of the Loan Agreement or the Other Agreements which may occur after
the Effective Date.

 

3.    Acknowledgments and Confirmations.

 

Borrower, Lenders and Agent hereby acknowledge and confirm that: (i) all
references in the Loan Agreement to “this Agreement” shall, without limitation,
be deemed to refer to the Loan Agreement, as amended hereby; and (ii) all
references in each of the Other Agreements to the “Loan Agreement” shall,
without limitation, be deemed to refer to the Loan Agreement, as amended hereby.

 

4.    Representations and Warranties. Borrower hereby represents and warrants to
Lenders and Agent, that:

 

(a) Each of the representations and warranties set forth in Section 13 of the
Loan Agreement is true in all material respects as of the date hereof, except
for changes in the ordinary course of business, which, either singly or in the
aggregate, are not materially adverse to the business or financial condition of
Borrower or to the Collateral.

 

(b) As of the date hereof, after giving effect to the terms of this Agreement,
there exists no Default or Event of Default.

 

(c) Borrower has the power to execute, deliver and perform this Agreement. and
all agreements, instruments and documents executed in connection herewith (this
Agreement and such other agreements, instruments are documents are sometimes
hereinafter referred to collectively as the “Amendment Documents”). Borrower has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and the other Amendment Documents. No consent or approval of
any entity or Person (including, without limitation, any shareholder of
Borrower), no consent or approval of any landlord or mortgagee, no waiver of any

 

2



--------------------------------------------------------------------------------

Lien or right of distraint or other similar right and no consent, license,
approval, authorization or declaration of any governmental authority, bureau or
agency, is required in connection with the execution, delivery or performance by
Borrower, or the validity or enforcement, of this Agreement or the other
Amendment Documents.

 

(d) The execution and delivery by Borrower of this Agreement and the other
Amendment Documents and performance by it hereunder and thereunder, will not
violate any provision of law and will not conflict with or result in a breach of
any order, writ, injunction, ordinance, resolution, decree, or other similar
document or instrument of any court or governmental authority, bureau or agency,
domestic or foreign, or the certificate of incorporation or by-laws of Borrower,
or create (with or without the giving of notice or lapse of time, or both) a
default under or breach of any agreement, bond, note or indenture to which
Borrower is a party, or by which it is bound or any of its properties or assets
is affected (including, without limitation, the Subordinated Debt Documents), or
result in the imposition of any Lien of any nature whatsoever upon any of the
properties or assets owned by or used in connection with the business of
Borrower, other than the Liens contemplated by this Agreement.

 

(e) This Agreement and the other Amendment Documents have been duly executed and
delivered by Borrower and constitute the valid and legally binding obligation of
Borrower, enforceable in accordance with their respective terms.

 

5.    Conditions to Effectiveness of Amendment and Waiver. The effectiveness of
the amendment and waiver contained in this Agreement, shall be subject to the
fulfillment (to the satisfaction of Agent and Lenders) of the following
conditions precedent (the “Effective Date”):

 

(a) Borrower shall have executed and delivered to Agent, this Agreement.

 

(b) Borrower shall have delivered to Agent a copy of a waiver from Bison Capital
Structured Equity Partners, LLC, which waiver shall be in form and substance
satisfactory to Lenders and Agent.

 

(c) Borrower shall have delivered to Agent a certificate of an Executive
Officer, certifying as to resolutions of the Board of Directors of Borrower
authorizing the execution, delivery and performance of this Agreement, all
agreements, instruments and documents executed in connection therewith and the
transactions contemplated hereby and thereby.

 

(d) Borrower shall have executed and delivered to Agent all agreements,
instruments and documents reasonably requested by Agent in connection with this
Agreement.

 

(e) All legal matters incident to this Agreement shall be reasonably
satisfactory to Lenders, Agent and their counsel.

 

(f) Borrower shall have paid to the Agent, a $20,000 waiver and amendment fee.

 

6.    Further Assurances. Borrower agrees that it will, from time to time,
execute and/or deliver all agreements, instruments and documents and do and
perform all actions and

 

3



--------------------------------------------------------------------------------

things (all at Borrower’s expense) as Agent shall reasonably request to carry
out the intent and terms of this Agreement.

 

7.    Release of Borrower’s Claims.

 

(a) Borrower and its legal representatives, successors and assigns, agree to and
hereby do RELEASE, ACQUIT and FOREVER DISCHARGE, Lenders and Agent (including,
without limitation, all affiliated entities, divisions, subsidiaries, direct and
indirect parent corporations and holding companies) and their respective
officers, directors, shareholders, employees, trustees, substitute trustees,
agents and attorneys, past and present (the “Indemnified Lender Parties”), from
all of Borrower’s Claims, as defined in Paragraph 7(b) below.

 

(b) As used in Paragraph 7(a) above, the term “Borrower’s Claims” means any and
all possible claims, disputes, obligations, demands, actions, causes of action,
costs, expenses and liabilities whatsoever, known or unknown, at law or in
equity, to the extent originating on or before the date hereof, which Borrower
may now or hereafter have against Lenders or Agent or any of the other
Indemnified Lender Parties, if any, and irrespective of whether any such
Borrower’s Claims arise out of contract, tort, violation of laws, or
regulations, or otherwise, which arise out of, are connected with, related to,
or concern in any way any of this Agreement, the Loan Agreement or the Other
Agreements (or the transactions contemplated thereby) or the Collateral, or
which arise out of, are connected with, related to, or concern in any way, any
action, inaction, performance, non-performance, representation, transaction, or
occurrence involving or in any way related to this Agreement, the Loan Agreement
or the Other Agreements (or the transactions contemplated thereby) or the
Collateral.

 

8.    Miscellaneous.

 

(a) Nothing contained herein shall impose an obligation on Lenders or Agent to
further amend the Loan Agreement or waive compliance with any other provision.

 

(b) The waiver herein granted in Section 2 above shall be effective only with
respect to the Financial Covenant Non-Compliance and for no other purpose
whatsoever. The waiver contained herein shall not be deemed to be a waiver of
any future or other deviation of any provision of the Loan Agreement. Except as
set forth herein, none of Lenders nor Agent waive any breach of, or Default or
Event of Default under, the Loan Agreement, nor any right or remedy, Lenders or
Agent may have under the Loan Agreements, the Other Agreements or applicable
law, all of which rights and remedies are expressly reserved.

 

(c) Except as specifically amended herein, the Loan Agreement and the Other
Agreements shall remain in full force and effect in accordance with their
respective terms.

 

(d) No modification or waiver of or with respect to any provision of this
Agreement and all other agreements, instruments and documents delivered pursuant
hereto or referred to herein, nor consent to any departure by any party hereto
or thereto from any of the terms or conditions hereof or thereof, shall in any
event be effective, unless it shall be in writing and signed by each party
hereto, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given.

 

4



--------------------------------------------------------------------------------

(e) This Agreement, together with all of the other agreements, instruments and
documents referred to herein, embodies the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof and thereof
and supersedes all prior agreements and understandings relating to the subject
matter hereof.

 

(f) Without in any way limiting Section 14(r) of the Loan Agreement, Borrower
shall pay all of Lenders’ and Agent’s fees, costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby,
including, without limitation, Lenders’ and Agent’s legal fees and expenses
incurred in connection with the preparation and, if required, the enforcement,
of this Agreement and the other Amendment Documents.

 

(g) This Agreement may be signed in any number of counterparts with the same
effect as if the signatures thereto and hereto were upon the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above set forth.

 

LASALLE BUSINESS CREDIT, LLC,

as a Lender and as Agent

 

By:    /s/    ALAN J. MILLER    

--------------------------------------------------------------------------------

    

Name: Alan J. Miller

    

Title: Vice President

 

 

IMPCO TECHNOLOGIES, INC.,

as Borrower

 

By:    /s/    NICKOLAI A. GERDE    

--------------------------------------------------------------------------------

    

Name: Nickolai A. Gerde

    

Title: Vice President & CFO

 

 

CONSENTED TO:

 

BISON CAPITAL STRUCTURED

EQUITY PARTNERS, LLC

By:    /s/    DOUGLAS B. TRUSSLER    

--------------------------------------------------------------------------------

    

Name: Douglas B. Trussler

    

Title: Executive Vice President

 

5